Citation Nr: 1630243	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  15-29 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The RO last adjudicated this claim in a May 2015 statement of the case.  Since that time, the Veteran submitted a June 2015 private treatment record and an April 2016 private disability benefits questionnaire (DBQ).  However, since he submitted this evidence and since his appeal was received after February 2013, it is presumed that he waives RO consideration of the evidence unless he indicates otherwise.  Since he has not done so, waiver is presumed, and the Board can proceed.  

The April 2016 private DBQ diagnosed the Veteran with pes cavus.  As the Veteran is only service connected for mild bilateral pes planus, the Board REFERS a claim for service connection for pes cavus to the RO for development and adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral pes planus has been manifested by symptoms of pain, and stiffness, and lack of improvement by orthopedic shoes or appliances


CONCLUSION OF LAW

The criteria for a rating of 50 percent for bilateral pes planus, but no higher, for the entire period on appeal, have been met.  38 U.S.C.A. §§ 1155, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA is required to meet certain duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA).  The Board finds that VA met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.

In this case, the Veteran filed his claim for an increase using VA Form 21-526EZ for fully developed claims.  Under the framework for a fully developed claim (FDC), a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a claimant submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  However, the fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for an increased rating, as well as the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, in this case, the notice that is part of the claims form submitted by the Veteran satisfied the duty to notify.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Although the May 2015 statement of the case notes VA treatment records from July 2009 through January 2015 were reviewed and such records are not associated with the claims file, even if such record were relevant, the Board finds no prejudice in their absence as the highest schedular rating for the Veteran's service connected disability is being assigned herein.  
 
Also, the Veteran was provided a VA examination of his bilateral pes planus in January 2015.  This examination and its associated report were adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran then supplemented the examination with a disability benefits questionnaire completed by his physician. 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2016 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran is seeking an increased rating for his bilateral flat feet.  Specifically, he asserts in his April 2015 notice of disagreement that he sought a 50 percent disability rating for his bilateral pes planus.  Additionally, he claimed during his March 2016 Board hearing that for the last several years his feet have been getting worse.  He could not run anymore, had pain in his feet, and wore orthotics.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's bilateral foot disability has been rated under Diagnostic Code 5276 for flat feet.  Disabilities of the feet are evaluated under Diagnostic Codes 5276-5284.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5276, a 30 percent evaluation is assigned for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Finally, a 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran was provided a VA examination in January 2015.  The examiner diagnosed the Veteran with flat feet, plantar fasciitis, and arthritic conditions.  The Veteran reported that he continued to have increased bilateral foot plantar pain and stiffness.  He had no plantar swelling, but painful calluses mainly on his right foot.  He also had pain with motion.  The examiner found the Veteran had bilateral pain on use that was accentuated on use and bilateral pain on manipulation that was also accentuated on manipulation.  He had no swelling, but callouses on his right side.  He wore orthotics that relieved both feet.  No tenderness of plantar surfaces was found, but the Veteran had decreased longitudinal arch height on both feet on weight-bearing.  There was bilateral objective evidence of marked deformity and bilateral marked pronation that was improved by orthopedic shoes.  The weight-bearing line fell over or medial to the great toe on both feet and there was no lower extremity deformity other than pes planus, causing alteration of the weight-bearing line.  The examiner found the Veteran's pain contributed to functional loss in both feet and contributing factors of the disability included pain on movement and pain on weight-bearing.  Imaging studies revealed bilateral degenerative arthritis and x-rays revealed no acute osseous abnormalities on either foot. 

A June 2015 private treatment record notes the Veteran complained of bilateral foot pain that was sharp during walking, and dull and achy while sitting.  He noticed occasional swelling.  He tried several inserts in the past, none of which worked.  The Veteran described his current orthotics as "hard."  Inspection of the bilateral toes revealed no callus or claw toes and second toe hammer, third toe hammer, fourth toe hammer, and fifth toe hammer.  X-rays of his feet revealed severe midfoot degenerative joint disease at the tarsal metatarsal joints.  

In April 2016 the Veteran submitted a DBQ conducted by a private physician.  The Veteran reported increased pain while walking for over ten years and he had exhausted conservative therapy and continued to have pain.  His pain was present while walking that was sharp, dull, achy, and got worse with increased time on his feet.  He reported flare-ups and during them he was unable to walk.  He further reported an inability to stand or walk on occasion.  He wore orthopedic shoes and orthotics.  The orthotics were rigid plastic and others were Plastizote.  The physician found diagnostic imaging of the Veteran's feet revealed degenerative changes at the tarsal and metatarsal joints.  As noted above, since the physician diagnosed the Veteran with pes cavus, the Board has referred a claim of service connection for pes cavus.   

Based on the medical evidence of record the Board finds that the Veteran is entitled to a 50 percent rating for his service-connected pes planus.  In this regard, the Board notes that the Veteran has been prescribed orthotics and although the January 2015 VA examiner found the Veteran's bilateral marked pronation was improved by orthopedic shoes, a June 2015 private treatment record found he had tried several inserts in the past, none of which worked and he described his current orthotics as "hard," and the April 2016 private DBQ found his orthotics were rigid plastic and others were Plastizote.  Therefore, the Board finds that the Veteran's service-connected bilateral pes planus is not improved by orthopedic shoes or appliances and, as such, warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

A 50 percent rating for bilateral flatfoot is the highest rating available under Diagnostic Code 5276, and the Veteran only asserts in his April 2015 notice of disagreement that he sought a 50 percent disability rating for his bilateral pes planus.  The Board has considered whether a higher rating is available and appropriate under any other diagnostic code applicable to the feet, but finds that it is not.  The Board notes the Veteran has a diagnosis of degenerative joint disease in his bilateral feet.  Diagnostic Code 5003 provides that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  In this case, the appropriate rating criteria for orthopedic disabilities of the foot are contemplated by Diagnostic Codes 5276-5284.  Because the Veteran is currently in receipt of a compensable rating under Diagnostic Code 5276, the assignment of a separate 10 percent rating under Diagnostic Code 5003 is not appropriate, and the Board finds that symptoms of arthritis, characterized by pain and associated limitations, are considered by the assigned rating under Diagnostic Codes 5276.  Evaluation of the same manifestations under different diagnoses, or "pyramiding," is precluded by 38 C.F.R. § 4.14.  

Accordingly, the Board finds that the evidence establishes that a 50 percent rating, but no higher, is warranted for the Veteran's service-connected bilateral pes planus.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating. 38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record shows that the manifestations of the Veteran's service-connected bilateral pes planus are contemplated by the schedular criteria of the rating currently assigned, both in kind and degree.  The 50 percent rating criteria contemplate bilateral pes planus that is very symptomatic and not correctable with shoes or appliances.  The Veteran's symptoms correlate with these criteria but are not outside of the criteria.  His disability picture is not an unusual or exceptional one.  Also the Veteran specifically asserts in his April 2015 notice of disagreement that he sought a 50 percent disability rating for his bilateral pes planus and has not claimed that his pes planus renders him unemployable.  Accordingly, the Board finds that referral of this case for extraschedular consideration under 38 C.F.R. § 3.321(b) is not indicated.


ORDER

Entitlement to a rating of 50 percent for bilateral pes planus, but no higher, is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


